                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                   AT WINCHESTER

  JEFF W. HAITHCOTE,                           )
                                               )
              Plaintiff,                       )
                                               )            No.    4:18-CV-019-PLR-CHS
  v.                                           )
                                               )
  OFFICER JORDAN, OFFICER                      )
  CROW, and OFFICER COOPER,                    )
                                               )
              Defendants.                      )

                                   JUDGMENT ORDER
       For the reasons set forth in the memorandum opinion filed herewith:

       1. Defendants’ motion to dismiss on the ground of qualified immunity [Doc. 37] is
          GRANTED;

       2. Plaintiff’s motion for default judgment [Doc. 40] is DENIED;

       3. Defendant Crow is DISMISSED without prejudice from this action;

       4. This action is DISMISSED;

       5. Because the Court CERTIFIED in the memorandum opinion that any appeal taken
          from this decision would not be taken in good faith, should Plaintiff file a notice of
          appeal, he is DENIED leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3);
          Fed. R. App. P. 24; and

       6. The Clerk is DIRECTED to close this case.

       SO ORDERED.


                                    ____________________________________________
                                      CHIEF UNITED STATES DISTRICT JUDGE

 ENTERED AS A JUDGMENT

 /s/ JOHN L. MEDEARIS
 CLERK OF COURT




Case 4:18-cv-00019-PLR-CHS Document 44 Filed 06/05/20 Page 1 of 1 PageID #: 248
